
	
		II
		111th CONGRESS
		1st Session
		S. 999
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Bingaman (for
			 himself, Ms. Collins, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase the number of well-trained
		  mental health service professionals (including those based in schools)
		  providing clinical mental health care to children and adolescents, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Health Care Crisis Relief Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The Center for Mental Health Services
			 estimates that 20 percent or 13,700,000 of the Nation’s children and
			 adolescents have a diagnosable mental disorder, and about
			 2/3 of these children and adolescents do not receive
			 mental health care.
			(2)According to Mental Health: A Report
			 of the Surgeon General in 1999, there are approximately 6,000,000 to
			 9,000,000 children and adolescents in the United States (accounting for 9 to 13
			 percent of all children and adolescents in the United States) who meet the
			 definition for having a serious emotional disturbance.
			(3)According to the Center for Mental Health
			 Services, approximately 5 to 9 percent of United States children and
			 adolescents meet the definition for extreme functional impairment.
			(4)According to the Surgeon General’s Report,
			 there are particularly acute shortages in the numbers of mental health service
			 professionals serving children and adolescents with serious emotional
			 disorders.
			(5)According to the National Center for
			 Education Statistics in the Department of Education, there are approximately
			 479 students for each school counselor in United States schools, which ratio is
			 almost double the recommended ratio of 250 students for each school
			 counselor.
			(6)According to the Bureau of Health
			 Professions in 2000, the demand for the services of child and adolescent
			 psychiatry is projected to increase by 100 percent by 2020.
			(7)The development and application of
			 knowledge about the impact of disasters on children, adolescents, and their
			 families has been impeded by critical shortages of qualified researchers and
			 practitioners specializing in this work.
			(8)According to the Bureau of the Census, the
			 population of children and adolescents in the United States under the age of 18
			 is projected to grow by more than 40 percent in the next 50 years from
			 70,000,000 to more than 100,000,000 by 2050.
			(9)There are approximately 7,000 child and
			 adolescent psychiatrists in the United States. Only 300 child and adolescent
			 psychiatrists complete training each year.
			(10)According to the Department of Health and
			 Human Services, racial and ethnic minority representation is lacking in the
			 mental health workforce. Although 12 percent of the United States population is
			 African-American, only 2 percent of psychologists, 2 percent of psychiatrists,
			 and 4 percent of social workers are African-American providers. Moreover, there
			 are only 29 Hispanic mental health professionals for every 100,000 Hispanics in
			 the United States, compared with 173 non-Hispanic White providers per
			 100,000.
			(11)According to a 2006 study in the Journal of
			 the American Academy of Child and Adolescent Psychiatry, the national shortage
			 of child and adolescent psychiatrists affects poor children and adolescents
			 living in rural areas the hardest.
			(12)According to the
			 Department of Health and Human Services, the U.S. mental health system
			 is not well equipped to meet the needs of racial and ethnic minority
			 populations.. This is quite evident in access to care issues involving
			 racial and ethnic minority children. Studies have shown that there are striking
			 racial and ethnic differences in the utilization of mental health services
			 among children and youth. Overall, mental health services meet the needs of 31
			 percent of non-minority children, but only 13 percent of minority
			 children.
			(13)According to the National Center for Mental
			 Health and Juvenile Justice, 70 percent of youth involved in State and local
			 juvenile justice systems throughout the country suffer from mental disorders,
			 with at least 20 percent experiencing symptoms so severe that their ability to
			 function is significantly impaired.
			(14)The Institute of
			 Medicine, in Improving the Quality of Health Care for Mental and Substance-Use
			 Disorders, Quality Chasm Series (2006) recommended that clinicians and patients
			 communicate effectively and share information to ensure quality care, which is
			 enhanced with education programs that allow families and consumers to share
			 information with mental health providers about the lived experience of mental
			 illness.
			3.Loan repayments, scholarships, and grants
			 to improve child and adolescent mental health carePart
			 E of title VII of the Public Health Service
			 Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
			
				3Child and adolescent mental health
				care
					775.Loan repayments, scholarships, and grants
				to improve child and adolescent mental health care
						(a)Loan repayments for child and adolescent
				mental health service professionals
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may
				establish a program of entering into contracts on a competitive basis with
				eligible individuals under which—
								(A)the eligible individual agrees to be
				employed full-time for a specified period (which shall be not less than 2
				years) in providing mental health services to children and adolescents;
				and
								(B)the Secretary agrees to make, during not
				more than 3 years of the period of employment described in subparagraph (A),
				partial or total payments on behalf of the individual on the principal and
				interest due on the undergraduate and graduate educational loans of the
				eligible individual.
								(2)Eligible individualFor purposes of this section, the term
				eligible individual means an individual who—
								(A)is receiving specialized training or
				clinical experience in child and adolescent mental health in psychiatry,
				psychology, school psychology, behavioral pediatrics, psychiatric nursing,
				social work, school social work, marriage and family therapy, school
				counseling, or professional counseling and has less than 1 year remaining
				before completion of such training or clinical experience; or
								(B)(i)has a license or certification in a State
				to practice allopathic medicine, osteopathic medicine, psychology, school
				psychology, psychiatric nursing, social work, school social work, marriage and
				family therapy, school counseling, or professional counseling; and
									(ii)(I)is a mental health service professional who
				completed (but not before the end of the calendar year in which this section is
				enacted) specialized training or clinical experience in child and adolescent
				mental health described in subparagraph (A); or
										(II)is a physician who graduated from (but not
				before the end of the calendar year in which this section is enacted) an
				accredited child and adolescent psychiatry residency or fellowship program in
				the United States.
										(3)Additional eligibility
				requirementsThe Secretary
				may not enter into a contract under this subsection with an eligible individual
				unless—
								(A)the individual is a United States citizen
				or a permanent legal United States resident; and
								(B)if the individual is enrolled in a graduate
				program (including a medical residency or fellowship), the program is
				accredited, and the individual has an acceptable level of academic standing (as
				determined by the Secretary).
								(4)PriorityIn entering into contracts under this
				subsection, the Secretary shall give priority to applicants who—
								(A)are or will be working with high-priority
				populations for mental health in a Health Professional Shortage Area (HPSA),
				Medically Underserved Area (MUA), or Medically Underserved Population
				(MUP);
								(B)have familiarity with evidence-based
				methods and cultural and linguistic competence in child and adolescent mental
				health services;
								(C)demonstrate financial need; and
								(D)are or will be working in the publicly
				funded sector, particularly in community mental health programs described in
				section 1913(b)(1).
								(5)Meaningful loan repaymentIf the Secretary determines that funds
				appropriated for a fiscal year to carry out this subsection are not sufficient
				to allow a meaningful loan repayment to all expected applicants, the Secretary
				shall limit the number of contracts entered into under paragraph (1) to ensure
				that each such contract provides for a meaningful loan repayment.
							(6)Amount
								(A)MaximumFor each year that the Secretary agrees to
				make payments on behalf of an individual under a contract entered into under
				paragraph (1), the Secretary may agree to pay not more than $35,000 on behalf
				of the individual.
								(B)ConsiderationIn determining the amount of payments to be
				made on behalf of an eligible individual under a contract to be entered into
				under paragraph (1), the Secretary shall consider the eligible individual’s
				income and debt load.
								(7)Applicability of certain
				provisionsThe provisions of
				sections 338E and 338F shall apply to the program established under paragraph
				(1) to the same extent and in the same manner as such provisions apply to the
				National Health Service Corps Loan Repayment Program established in subpart III
				of part D of title III.
							(8)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $10,000,000 for each
				of fiscal years 2010 through 2014.
							(b)Scholarships for students studying To
				become child and adolescent mental health service professionals
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may
				establish a program to award scholarships on a competitive basis to eligible
				students who agree to enter into full-time employment (as described in
				paragraph (4)(C)) as a child and adolescent mental health service professional
				after graduation or completion of a residency or fellowship.
							(2)Eligible studentFor purposes of this subsection, the term
				eligible student means a United States citizen or a permanent
				legal United States resident who—
								(A)is enrolled or accepted to be enrolled in
				an accredited graduate program that includes specialized training or clinical
				experience in child and adolescent mental health in psychology, school
				psychology, psychiatric nursing, behavioral pediatrics, social work, school
				social work, marriage and family therapy, school counseling, or professional
				counseling and, if enrolled, has an acceptable level of academic standing (as
				determined by the Secretary); or
								(B)(i)is enrolled or accepted to be enrolled in
				an accredited graduate training program of allopathic or osteopathic medicine
				in the United States and, if enrolled, has an acceptable level of academic
				standing (as determined by the Secretary); and
									(ii)intends to complete an accredited residency
				or fellowship in child and adolescent psychiatry or behavioral
				pediatrics.
									(3)PriorityIn awarding scholarships under this
				subsection, the Secretary shall give—
								(A)highest priority to applicants who
				previously received a scholarship under this subsection and satisfy the
				criteria described in subparagraph (B); and
								(B)second highest priority to applicants
				who—
									(i)demonstrate a commitment to working with
				high-priority populations for mental health in a Health Professional Shortage
				Area (HPSA), Medically Underserved Area (MUA), or Medically Underserved
				Population (MUP) and to students from high-priority populations;
									(ii)have familiarity with evidence-based
				methods in child and adolescent mental health services;
									(iii)demonstrate financial need; and
									(iv)are or will be working in the publicly
				funded sector, particularly in community mental health programs described in
				section 1913(b)(1).
									(4)RequirementsThe Secretary may award a scholarship to an
				eligible student under this subsection only if the eligible student
				agrees—
								(A)to complete any graduate training program,
				internship, residency, or fellowship applicable to that eligible student under
				paragraph (2);
								(B)to maintain an acceptable level of academic
				standing (as determined by the Secretary) during the completion of such
				graduate training program, internship, residency, or fellowship; and
								(C)to be employed full-time after graduation
				or completion of a residency or fellowship, for not less than the number of
				years for which a scholarship is received by the eligible student under this
				subsection, in providing mental health services to children and
				adolescents.
								(5)Use of scholarship fundsA scholarship awarded to an eligible
				student for a school year under this subsection may be used only to pay for
				tuition expenses of the school year, other reasonable educational expenses
				(including fees, books, and laboratory expenses incurred by the eligible
				student in the school year), and reasonable living expenses, as such tuition
				expenses, reasonable educational expenses, and reasonable living expenses are
				determined by the Secretary.
							(6)AmountThe amount of a scholarship under this
				subsection shall not exceed the total amount of the tuition expenses,
				reasonable educational expenses, and reasonable living expenses described in
				paragraph (5).
							(7)Applicability of certain
				provisionsThe provisions of
				sections 338E and 338F shall apply to the program established under paragraph
				(1) to the same extent and in the same manner as such provisions apply to the
				National Health Service Corps Scholarship Program established in subpart III of
				part D of title III.
							(8)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $5,000,000 for each
				of fiscal years 2010 through 2014.
							(c)Clinical training grants for
				professionals
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, in
				cooperation with the Administrator of the Substance Abuse and Mental Health
				Services Administration, may establish a program to award grants on a
				competitive basis to accredited institutions of higher education or accredited
				professional training programs to establish or expand internships or other
				field placement programs for students receiving specialized training or
				clinical experience in child and adolescent mental health in psychiatry,
				psychology, school psychology, behavioral pediatrics, psychiatric nursing,
				social work, school social work, marriage and family therapy, school
				counseling, or professional counseling.
							(2)PriorityIn awarding grants under this subsection,
				the Secretary shall give priority to applicants that—
								(A)have demonstrated the ability to collect
				data on the number of students trained in child and adolescent mental health
				and the populations served by such students after graduation;
								(B)have demonstrated familiarity with
				evidence-based methods in child and adolescent mental health services;
								(C)have programs designed to increase the
				number of professionals serving high-priority populations and to applicants who
				come from high-priority communities and plan to serve in Health Professional
				Shortage Areas (HPSA), Medically Underserved Areas (MUA), or Medically
				Underserved Populations (MUP); and
								(D)offer curriculum taught collaboratively
				with a family on the consumer and family lived experience or the importance of
				family-professional partnership.
								(3)RequirementsThe Secretary may award a grant to an
				applicant under this subsection only if the applicant agrees that—
								(A)any internship or other field placement
				program assisted under the grant will prioritize cultural and linguistic
				competency;
								(B)students benefitting from any assistance
				under this subsection will be United States citizens or permanent legal United
				States residents;
								(C)the institution will provide to the
				Secretary such data, assurances, and information as the Secretary may require;
				and
								(D)with respect to any violation of the
				agreement between the Secretary and the institution, the institution will pay
				such liquidated damages as prescribed by the Secretary by regulation.
								(4)ApplicationThe Secretary shall require that any
				application for a grant under this subsection include a description of the
				applicant’s experience working with child and adolescent mental health
				issues.
							(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $10,000,000 for each
				of fiscal years 2010 through 2014.
							(d)Progressive education grants for
				paraprofessionals
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, in
				cooperation with the Administrator of the Substance Abuse and Mental Health
				Services Administration, may establish a program to award grants on a
				competitive basis to State-licensed mental health nonprofit and for-profit
				organizations (including accredited institutions of higher education) to enable
				such organizations to pay for programs for preservice or in-service training of
				paraprofessional child and adolescent mental health workers.
							(2)DefinitionFor purposes of this subsection, the term
				paraprofessional child and adolescent mental health worker means
				an individual who is not a mental health service professional, but who works at
				the first stage of contact with children and families who are seeking mental
				health services.
							(3)PriorityIn awarding grants under this subsection,
				the Secretary shall give priority to applicants that—
								(A)have demonstrated the ability to collect
				data on the number of paraprofessional child and adolescent mental health
				workers trained by the applicant and the populations served by these workers
				after the completion of the training;
								(B)have familiarity with evidence-based
				methods in child and adolescent mental health services;
								(C)have programs designed to increase the
				number of paraprofessional child and adolescent mental health workers serving
				high-priority populations; and
								(D)provide services through a community mental
				health program described in section 1913(b)(1).
								(4)RequirementsThe Secretary may award a grant to an
				organization under this subsection only if the organization agrees that—
								(A)any training program assisted under the
				grant will prioritize cultural and linguistic competency;
								(B)the organization will provide to the
				Secretary such data, assurances, and information as the Secretary may require;
				and
								(C)with respect to any violation of the
				agreement between the Secretary and the organization, the organization will pay
				such liquidated damages as prescribed by the Secretary by regulation.
								(5)ApplicationThe Secretary shall require that any
				application for a grant under this subsection include a description of the
				applicant’s experience working with paraprofessional child and adolescent
				mental health workers.
							(6)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $5,000,000 for each
				of fiscal years 2010 through 2014.
							(e)Child and adolescent mental health program
				development grants
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may
				establish a program to increase the number of well-trained child and adolescent
				mental health service professionals in the United States by awarding grants on
				a competitive basis to accredited institutions of higher education to enable
				the institutions to establish or expand accredited graduate child and
				adolescent mental health programs.
							(2)PriorityIn awarding grants under this subsection,
				the Secretary shall give priority to applicants that—
								(A)demonstrate familiarity with the use of
				evidence-based methods in child and adolescent mental health services;
								(B)provide experience in and collaboration
				with community-based child and adolescent mental health services;
								(C)have included normal child development
				curricula; and
								(D)demonstrate commitment to working with
				high-priority populations.
								(3)Use of fundsFunds received as a grant under this
				subsection may be used to establish or expand any accredited graduate child and
				adolescent mental health program in any manner deemed appropriate by the
				Secretary, including by improving the course work, related field placements, or
				faculty of such program.
							(4)RequirementsThe Secretary may award a grant to an
				accredited institution of higher education under this subsection only if the
				institution agrees that—
								(A)any child and adolescent mental health
				program assisted under the grant will prioritize cultural and linguistic
				competency;
								(B)the institution will provide to the
				Secretary such data, assurances, and information as the Secretary may require;
				and
								(C)with respect to any violation of the
				agreement between the Secretary and the institution, the institution will pay
				such liquidated damages as prescribed by the Secretary by regulation.
								(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $15,000,000 for each
				of fiscal years 2010 through 2014.
							(f)DefinitionsIn this section:
							(1)Specialized training or clinical experience
				in child and adolescent mental healthThe term specialized training or
				clinical experience in child and adolescent mental health means training
				and clinical experience that—
								(A)is part of or occurs after completion of an
				accredited graduate program in the United States for training mental health
				service professionals;
								(B)consists of not less than 500 hours of
				training or clinical experience in treating children and adolescents;
				and
								(C)is comprehensive, coordinated,
				developmentally appropriate, and of high quality to address the unique ethnic
				and cultural diversity of the United States population.
								(2)High-priority populationThe term high-priority
				population means—
								(A)a population in which there is a
				significantly greater incidence than the national average of—
									(i)children who have serious emotional
				disturbances; or
									(ii)children who are racial, ethnic, or
				linguistic minorities; or
									(B)a population consisting of individuals
				living in a high-poverty urban or rural area.
								(3)Mental health service
				professionalThe term
				mental health service professional means an individual with a
				graduate or postgraduate degree from an accredited institution of higher
				education in psychiatry, psychology, school psychology, behavioral pediatrics,
				psychiatric nursing, social work, school social work, marriage and family
				counseling, school counseling, or professional
				counseling.
							.
		4.Amendments to Social Security Act to improve child and
			 adolescent mental health care
			(a)Increasing number of child and adolescent
			 psychiatry residents permitted To be paid under the medicare graduate medical
			 education programSection
			 1886(h)(4)(F) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(4)(F)) is amended by adding at the end the
			 following new clause:
				
					(iii)Increase allowed for training in child and
				adolescent psychiatryIn
				applying clause (i), there shall not be taken into account such additional
				number of full-time equivalent residents in the field of allopathic or
				osteopathic medicine who are residents or fellows in child and adolescent
				psychiatry as the Secretary determines reasonable to meet the need for such
				physicians as demonstrated by the 1999 report of the Department of Health and
				Human Services entitled Mental Health: A Report of the Surgeon
				General.
					.
			(b)Extension of medicare board eligibility
			 period for residents and fellows in child and adolescent
			 psychiatrySection
			 1886(h)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(5)(G)) is amended—
				(1)in clause (i), by striking and
			 (v) and inserting (v), and (vi); and
				(2)by adding at the end the following new
			 clause:
					
						(vi)Child and adolescent psychiatry training
				programsIn the case of an
				individual enrolled in a child and adolescent psychiatry residency or
				fellowship program approved by the Secretary, the period of board eligibility
				and the initial residency period shall be the period of board eligibility for
				the specialty of general psychiatry, plus 2 years for the subspecialty of child
				and adolescent
				psychiatry.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to residency training years beginning on or after July
			 1, 2010.
			5.Child mental health professional
			 report
			(a)StudyThe Administrator of the Health Resources
			 and Services Administration (in this section referred to as the
			 Administrator) shall study and make findings and recommendations
			 on—
				(1)the distribution and need for child mental
			 health service professionals, including with respect to specialty
			 certifications, practice characteristics, professional licensure, racial and
			 ethnic background, practice types, locations, education, and training;
			 and
				(2)a comparison of such distribution and need,
			 including identification of disparities, on a State-by-State basis.
				(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall submit to the Congress and make
			 publicly available a report on the results of the study required by subsection
			 (a), including with respect to findings and recommendations on disparities
			 among the States.
			6.Reports
			(a)TransmissionThe Secretary of Health and Human Services
			 shall transmit a report described in subsection (b) to Congress—
				(1)not later than 3 years after the date of
			 enactment of this Act; and
				(2)not later than 5 years after the date of
			 enactment of this Act.
				(b)ContentsThe reports transmitted to Congress under
			 subsection (a) shall address each of the following:
				(1)The effectiveness of the amendments made
			 by, and the programs carried out under, this Act in increasing the number of
			 child and adolescent mental health service professionals and paraprofessional
			 child and adolescent mental health workers.
				(2)The demographics of the individuals served
			 by such increased number of child and adolescent mental health service
			 professionals and paraprofessional child and adolescent mental health
			 workers.
				
